Citation Nr: 1011122	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-28 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tendinopathy of the 
right wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 2002 to 
August 2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

This case was brought before the Board in March 2009, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing the 
Veteran with a VA examination.  The case is once again before 
the Board for appellate consideration of the issue on appeal.


FINDING OF FACT

The competent evidence indicates the Veteran is diagnosed 
with tendinopathy of the right wrist that is etiologically 
related to active service.


CONCLUSION OF LAW

Tendinopathy of the right wrist was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran asserts he is entitled to service connection for 
tendinopathy of the right wrist as directly related to active 
service.  Specifically, he contends that he fell with full 
gear, catching himself with his hands and causing his wrist 
to become hyper-extended while on active duty and has 
suffered from the condition since separation from service.  
He essentially contends that he injured his right wrist in 
the same incident in which he incurred a right thumb injury, 
for which he has been awarded service connection.

Initially, the Board observes the Veteran's claim of service 
connection for a right wrist disorder was initially denied by 
the RO as having preexisted the Veteran's active service.  A 
review of the Veteran's August 2002 Report of Medical 
Examination, conducted upon the Veteran's entrance to active 
service, indicates he was treated for a right wrist fracture 
at the age of 16.  However, upon entering active service, the 
Veteran's right wrist had full range of motion, was not 
tender, and was not considered disqualifying.  As such, the 
Board finds that the Veteran's right wrist disorder did not 
preexist his period of active service.  Accordingly, the 
presumption of soundness applies.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2009).  See also Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).

In reviewing the Veteran's service treatment records, the 
Board observes there are no complaints or findings of a right 
wrist condition.  However, the Board observes records 
indicate the Veteran sought treatment for an injury to the 
right thumb in June 2003.  Further, as noted above, the 
Veteran has stated he injured his right wrist in the same 
incident in which he injured his right thumb.  See, e.g., 
January 2007 VA examination report.  The Board finds the 
Veteran competent to report that he sustained an injury to 
his right wrist in service.  

Following the Veteran's separation from service, he was 
provided a VA general medical examination in January 2007.  
Significantly, the Board observes that the January 2007 VA 
examination, which was conducted five months following the 
Veteran's separation from service, notes a diagnosis of 
tendinopathy of the right wrist with some loss of range of 
motion. 

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the Veteran 
prevails."

In light of the evidence described above, specifically the 
Veteran's report of an in-service right wrist injury and a 
diagnosis of tendinopathy of the right wrist by a VA 
examination five months following service, the Board finds 
the evidence is at least in equipoise regarding the issue of 
service connection.  As such, resolving all doubt in favor of 
the Veteran, the Board concludes that service connection for 
tendinopathy of the right wrist is warranted.


ORDER

Service connection for tendinopathy of the right wrist is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


